DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2-11 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/4/21.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/12/18 was/were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) has/have been considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:
The specification appears to be missing a “Brief Summary” as required by 37 CFR 1.73. 
Page 14, “Description of Drawings” should be ---Brief Description of Drawings---. 
Page 15, “Detailed Description to Replicate the Invention” should be changed to ---Detailed Description of Invention---.  
Page 15-16, appears to repeat the “Brief Description of the Drawings” but in paragraph form, which is improper and should be deleted. 

Page 8, first paragraph does not make sense:

    PNG
    media_image1.png
    189
    435
    media_image1.png
    Greyscale

Page 9, second paragraph does not appear to be in proper idiomatic English: 

    PNG
    media_image2.png
    114
    424
    media_image2.png
    Greyscale

Page 9, the “Technical Solution” section appears to be a reiteration of the claim rather than in proper idiomatic English and it is unclear why the claims are repeated so frequently in the disclosure. 

Page 12, paragraph 4 does not appear to be in proper idiomatic English:

    PNG
    media_image3.png
    74
    476
    media_image3.png
    Greyscale

Appropriate correction is requested. 
Drawings
The drawings were received on 10/12/18.  These drawings are objected to.
Figures 1-4 should be designated by the legend ---Prior Art--- because only that which is old is illustrated. See MPEP 608.02(g). 
Figures 1-14 are objected to for having extraneous matter in the form of a docket number in the upper right margin of each page, which is improper. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Heedong Chae on 10/19/21.
The application has been amended as follows: 
Claim 1: line 1, replace “which includes” with ---comprising:---; line 5, delete “the foundation container comprising:”; line 16, replace “a content diffusion member” with ---the content diffusion member---.
Cancel claims 2-11.
Claim 12: line 29, replace “plural closing/opening” with ---a plurality of opening and closing---; line 33, replace “opening/closing” with ---opening and closing---. 
Allowable Subject Matter
Claims 1 and 12-18, as outlined above, are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
The claims in the instant invention have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or, in combination, make obvious the invention set forth in claim 1. No prior art of record discloses or, in combination, makes obvious the container including a discharge pump, a content diffusion member, an outer container main body, an outer container lid hinged to the outer container main body and the container comprising: an inner container main body formed in the outer container main body; a pushing plate installed in the inner container main body; an inner container lid covering an upper part of the inner container main body; an inner container blocking plate coupled to an upper inside of the inner container main body; the discharge pump coupled to a center of the inner container blocking plate; the content diffusion member coupled to the discharge pump; and an impregnation member coupled to an upper part of the content diffusion member; wherein the discharge pump includes a pump main body, a pump upper body, a pump lower body, an absorption valve plate, a discharge valve, and an elastic member, as set forth in claim 1. The closest prior art is Lee et al (US 20120305606) and Ki (US 20100170917). Lee teaches a container with a discharge pump, an outer container main body, a lid coupled to the outer container main body the foundation container comprising an inner container formed in the outer container main body for storing contents; an inner container lid covering an upper part of the inner  container main body; an inner container blocking plate coupled to an upper inside of the inner container main body with the discharge pump coupled to a center of the inner container blocking plate; the device can carry an impregnation member on an upper part of the content diffusion member the pump including a pump main body, a pump upper body, a pump lower body, and a vacuum operated valve. Lee, however, fails to teach the pump comprising an absorption valve plate or any type of plate valve, as well as a supplementary container formed in the inner container main body to carry the contents or an elastic member in the discharge pump. Since the pump of Lee is specifically vacuum operated, it would teach against the reference to modify this pump to comprise an elastic member and absorption valve plate as this would require an essential reconstruction of the reference. Ki teaches a dispenser with a container for housing contents and a discharge pump that carries an absorption valve plate, a discharge valve, a pump upper body, a pump main body, and a pump lower body. However, Ki fails to teach an outer container with a hinged lid housing an inner container main body that houses a supplementary container carrying the contents with an inner container lid for covering an upper part of the inner container main body and an inner container blocking plate coupled to an upper inside of the inner container main body as set forth in claim 1. Additionally, the absorption valve plate is operated by vacuum pressure so there would be no reason to modify the device to comprise an elastic member in the discharge pump as set forth in the pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER GILL whose telephone number is (571)270-1797. The examiner can normally be reached Mon-Thurs 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER GILL/EXAMINER, Art Unit 3772       
/YOGESH P PATEL/Primary Examiner, Art Unit 3772